Citation Nr: 9919970	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.  

2.  Entitlement to a compensable rating for a right ankle 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1991 to May 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 decision of the 
VA RO which established service connection for residuals of a 
right ankle injury with an initial rating of 0 percent (the 
veteran appeals for a higher rating), and which denied 
service connection left leg shin splints.  


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a left leg 
condition.  

2. The veteran's service-connected right ankle disability 
results in no limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left leg 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).

2.  The criteria for a compensable rating for a service-
connected right ankle disability have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.31, 
4.71a, Diagnostic Code 5271 (1998).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1991 to May 
1996.  A review of his service medical records reveals that 
on examination for enlistment purposes in March 1991, the 
veteran's lower extremities were listed as normal.  The 
veteran was treated in July 1994, after he twisted his right 
ankle while walking down the stairs.  The examiner noted that 
the veteran had edema, discoloration, and limited range of 
motion.  X-rays revealed lateral malleolar soft tissue 
swelling and joint effusion, with no underlying osseous 
traumatic change.  The clinical assessment was ankle sprain.

In May 1995, the veteran was seen for complaints of left 
lower extremity pain which was aggravated by running. The 
examiner noted that the left leg was tender over the medial 
compartment.  No edema or variscosities were noted.  The 
diagnostic assessment was shin splints.  During treatment for 
obesity in June 1995, the veteran also reported a history of 
shin splints.  In August 1995, he complained of increasing 
left lower extremity pain.  His left leg was tender to 
pressure over the medial border of the tibia and lateral 
compartment.  He had no edema and no pain on toe walking.  
The diagnostic assessment was shin splint.  

In April 1996, the veteran was seen after he twisted his 
right ankle while playing basketball.  The examiner noted 
slight soft tissue swelling of the right ankle and tenderness 
of the external malleolus.  It was noted that the veteran 
walked with a limp and was restricted in all range of motion.  
The assessment was right ankle injury, flare fracture of the 
external malleous, old versus new.  Subsequent X-rays of the 
right ankle revealed no acute fracture, dislocation, or 
significant soft tissue swelling.  It was noted that a large 
calcific density was present below the lateral malleolus 
which may have represented an old un-united avulsion fracture 
or an accessory ossicle.  He was fitted with a short leg 
walking cast and put on a physical profile for three weeks.  

An April 1996 X-ray report shows that a left leg bone scan 
revealed no abnormalities.  The April-May 1996 separation 
examination report notes that the veteran reported left leg 
pain only when running on a hard surface, and the examiner 
noted the recent bone scan was normal.  The history of a 
right ankle injury was also noted.  

The veteran had the right ankle short leg walking cast 
removed in May 1996.  It was noted that he was mobile and had 
excellent range of motion.  He was discharged from active 
duty in May 1996.

On VA examination in December 1996, the veteran recounted his 
history of ankle injuries during service.  He reported that 
he now had continuous discomfort in his ankle.  The examiner 
noted that the right ankle did not appear swollen.  The 
veteran indicated that he had left shin splints that were not 
currently bothering him.  He said that his left tibia and 
right ankle bothered him when he engaged in physical activity 
or during prolonged standing.  It was noted that examination 
of the right ankle was objectively normal.  The veteran 
reported some discomfort on inward rotation of the foot.  
Examination of the left tibia was normal; however, the 
veteran had a subjective complaint of mild sensitivity.  He 
was able to walk on his toes and heels without difficulty.  
The veteran's gait was vigorous and normal and he was able to 
squat to the floor.  X-rays of the right ankle and left leg 
were normal.  The diagnoses included history of injury to the 
right ankle, with no X-ray evidence of degenerative joint 
disease or an old fracture; and history of left leg shin 
splints, with no X-ray evidence to support such diagnosis.  
The examiner commented that the veteran should have no 
problem with any normal occupation, and any further comment 
with respect to the court case of DeLuca would be pure 
speculation.

Post-service treatment records from 1996 to1998 note various 
ailments but do not refer to right ankle or left leg 
problems.

In his March 1998 substantive appeal, the veteran said that 
he had difficulty standing for long periods of time due to 
right ankle discomfort, that he had discomfort on movement of 
the right ankle, and that his right ankle was swollen.  In an 
April 1998 substantive appeal, the veteran noted he had left 
leg shin splints in service, and he maintained that he still 
had the problem.

II.  Analysis

A.  Service Connection for a Left Leg Condition

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for left leg shin 
splints which he contends were incurred during active duty.  
His claim presents the threshold question of whether he has 
met his initial burden of submitting evidence to show that 
his claim is well grounded, meaning plausible.  If he has not 
presented evidence that his claim is well grounded, there is 
no duty on the part of the VA to assist him with his claim, 
and the claim must be denied.  38 U.S.C.A. § 5107(a); Grivois 
v. Brown, 6 Vet. App. 136 (1994).  For the veteran's claim 
for service connection to be plausible or well grounded, it 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Service medical records from the veteran's 1991-1996 period 
of active duty reveal that he was treated on a few occasions 
for complaints of left leg pain after running or prolonged 
standing, and the assessment was shin splints.  X-rays 
performed during service revealed no abnormalities of the 
left leg.  The veteran was discharged from active duty in May 
1996.  On VA examination in December 1996, objective findings 
with respect to the left leg were normal, as were X-rays, and 
the examiner noted that X-rays did not show changes to 
support a diagnosis of left leg shin splints, which was noted 
by history only.  Other post-service medical records also do 
not show a diagnosis of a current left leg disorder.  

The evidence of record fails to show a permanent residual or 
any chronic disability related to the veteran's left leg shin 
splints during service.  Service connection requires more 
than the occurrence of a disease or injury during service; 
there must also be medical evidence of a current related 
disability.  When, as here, a claimed disability has not been 
shown by medical evidence to currently exist, the claim for 
service connection is implausible and not well grounded.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board notes the veteran's statements to the effect that 
he has a current left leg disability incurred during service; 
however, as a layman, he has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent 
competent medical evidence of a current left leg disability, 
the claim for service connection for a left leg disability 
must be denied as not well grounded.  Caluza, supra; Grivois, 
supra; Rabideau, supra.  

B.  Evaluation of the Service-Connected Right Ankle 
Disability

The veteran's claim for a compensable rating for a right 
ankle disability is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107 (a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for moderate limitation of 
motion of the ankle.  38 C.F.R. § 4.71a, Code 5271. When the 
requirements for a compensable rating are not shown, a 0 
percent rating is to be assigned.  38 C.F.R. § 4.31.

The service medical records show treatment for two injuries 
of the right ankle, which were essentially diagnosed as 
sprains.  The post-service medical records show no treatment 
for a right ankle condition.  During the 1996 VA examination, 
there was no swelling of the right ankle or limitation of 
motion noted.  The veteran complained of right ankle 
discomfort, but his gait was normal and vigorous.  X-rays 
were normal.  

Based on the evidence of record, the veteran has no 
limitation of right ankle motion.  The veteran complains that 
the ankle is symptomatic on use, but there is no probative 
evidence that any pain on use results in at least moderate 
limitation of motion (the 10 percent rating criteria of Code 
5271).  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In the absence of moderate limitation of motion 
of the right ankle,  the current noncompensable rating is 
appropriate.  38 C.F.R. § 4.31.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable and the 
claim for a compensable rating for service-connected 
residuals of a right ankle injury must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  










ORDER

Service connection for a left leg condition is denied.  

A compensable rating for a service-connected right ankle 
disability is denied.  

		
	L. W. TOBIN
	Member, Board of Veterans' Appeal

 

